Citation Nr: 1040198	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  03-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUEs

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, prior to August 
23, 2004.  

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, beginning August 
23, 2004.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1974, plus two years prior unverified service.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an increased 
rating for degenerative disc disease of the lumbar spine.  A 
timely appeal was noted from that decision.  

The Board previously remanded this case to the RO (via the 
Appeals Management Center (AMC)) in June 2004 and July 2009 for 
further evidentiary development.  After completion of the 
requested development, the AMC returned the case to the Board for 
appellate review.  

As noted in the July 2009 remand, the RO awarded an increased 
evaluation for the service-connected degenerative disc disease 
from 10 percent to 20 percent, effective from August 23, 2004.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum benefit 
is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  
Thus, the issue remains in appellate status, including the issue 
of a rating greater than 10 percent prior to August 23, 2004.  

The Veteran had also perfected an appeal of the issue of his 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  Subsequent to the July 2009 remand, a rating 
decision in August 2010 granted service connection for PTSD.  The 
record does not reflect that the Veteran has appealed either the 
ratings for the disability or the effective dates that were 
assigned.  Therefore, no issue relating to PTSD remains for 
appellate consideration.  In addition, the August 2010 rating 
decision awarded a total disability rating based on individual 
unemployability (TDIU), effective from April 28, 2010.  The 
Veteran has also not appealed the effective date that was 
assigned for the TDIU.  

FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine has 
been manifest throughout the appeal period by moderate limitation 
of motion and no more, as demonstrated by limitation of forward 
flexion to more than 30 degrees, but without muscle spasm or 
ankylosis.  

CONCLUSIONS OF LAW

1.  The criteria are met for a 20 percent rating and no more for 
degenerative disc disease of the lumbar spine, prior to August 
23, 2004.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59 (2010), and 4.71a, 
Diagnostic Codes 5292 (2002) and 5242 (2010).  

2.  The criteria are not met for a rating greater than 20 percent 
for degenerative disc disease of the lumbar spine, beginning 
August 23, 2004.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59 (2010), and 4.71a, 
Diagnostic Codes 5292 (2002) and 5242 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in November 2009, which informed the Veteran of all the 
elements required by the Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.  

VA and private treatment records have been obtained, including 
records from the Social Security Administration.  The Veteran was 
also provided with two VA examinations (the reports of which have 
been associated with the claims file).  Additionally, the Veteran 
was offered the opportunity to testify at a hearing before the 
Board, but he declined.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.  

II.  Law and regulations

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The Board must also consider the effect of pain 
on those activities, if appropriate.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

To evaluate the level of disability and any changes in condition, 
it is necessary to consider the complete medical history of the 
Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

During the pendency of the Veteran's appeal, VA revised the 
criteria for evaluating disabilities of the spine twice, 
effective September 23, 2002, and effective September 26, 2003.  

Generally, where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable to 
appellant will apply.  Further, VA's General Counsel has held 
that if the amended regulation is more favorable to the claimant, 
then the retroactive reach of the regulation is governed by 38 
U.S.C.A. § 5110(g), which provides that VA may, if warranted by 
the facts of the claim, award a benefit based on a change in law 
retroactive to, but no earlier than, the effective date of the 
change.  VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is 
bound by those rulings.  

A 10 percent rating has been in effect for arthritis of the 
lumbar spine, residuals of a low back injury, since January 1991.  
Communication that was received from the Veteran in October 2001 
was construed as a claim for an increased rating for the 
disability.  A rating decision in October 2002 denied a rating 
greater than 10 percent.  A rating decision in March 2009 
increased the rating to 20 percent, effective from August 23, 
2004.  

The rating criteria that were in effect prior to December 26, 
2003, provided that degenerative arthritis (under Code 5003) was 
to be rated on the basis of limitation of motion of the affected 
part, in this case under Code 5292.  

Code 5292 provides that limitation of motion of the lumbar 
segment of the spine is rated 10 percent when slight, 20 percent 
when moderate, and 40 percent when severe.  

However, the report of VA lumbosacral spine x-rays in January 
1991 diagnosed degenerative disc disease of the lumbar spine, and 
a VA compensation examiner in April 2010 also diagnosed 
degenerative disc disease of the lumbar spine, based primarily on 
x-ray findings.  Accordingly, the Board finds that consideration 
should also be given to rating the back disability on the basis 
of intervertebral disc syndrome throughout the appeal period.  

Therefore, prior to September 2002, the Veteran's lumbar spine 
disability could be evaluated on the basis of musculoskeletal 
impairment - under Diagnostic Code 5292 - or under Diagnostic 
Code 5293 on the basis of intervertebral disc syndrome.  

Pronounced intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, with 
little intermittent relief warrants a 60 percent rating.  A 40 
percent evaluation is to be assigned when the intervertebral disc 
syndrome is severe, when there are recurring attacks, with only 
intermittent relief.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  A 10 percent 
evaluation is appropriate for mild intervertebral disc syndrome.  
Postoperative, cured intervertebral disc syndrome is to be rated 
0 percent disabling. Diagnostic Code 5293, in effect prior to 
September 23, 2002.  

Beginning September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either on 
the total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 months, a 
60 percent rating is to be assigned.  A 40 percent evaluation is 
warranted for incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months.  With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months, a 20 percent rating appropriate.  A 10 percent evaluation 
is for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during the 
past 12 months.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

Note (2): When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.  

Note (3): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Diagnostic Code 5293, effective 
September 23, 2002.  

Effective September 26, 2003, all of the rating criteria for 
evaluating disabilities of the spine were revised into a General 
Rating Formula (for musculoskeletal impairment) and a Formula for 
Rating Intervertebral Disc Syndrome.  

The following General Rating Formula is to be used for evaluating 
diseases and injuries of the spine under Diagnostic Codes 5235 to 
5243, unless a disability under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease: 
Unfavorable ankylosis of the entire spine, a 100 percent rating 
is warranted.  A 50 percent rating is to be assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  For 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine, a 
40 percent rating is warranted.  Forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine, is to be assigned a 30 percent rating. For 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, a 20 percent rating is 
warranted.  A 10 percent rating is for assignment for forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.  

Intervertebral disc syndrome, Diagnostic Code 5243, 
(preoperatively or postoperatively) is to be rated either under 
the General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes: With incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months, a 
60 percent rating is to be assigned.  With incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, a 40 percent rating is 
warranted.  A 20 percent rating is for assignment with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least one 
week but less than 2 weeks during the past 12 months, a 
10 percent rating is warranted.  

III.  Analysis

Despite the April 2010 examiner's diagnosis of degenerative disc 
disease of the lumbar spine, no examiner has reported any 
neurological symptoms or clinical findings that have been 
attributed to the lumbar spine disability.  A VA compensation 
examiner in August 2004 noted diminished sensation in the 
Veteran's feet, but did not attribute the finding to the service-
connected disability.  Further, the record indicates that the 
Veteran also has non-insulin-dependent diabetes mellitus, and a 
VA examiner in October 2007 seemed to relate the Veteran's 
complaint of loss of sensation in his toes to the finding of high 
blood sugars.  Service connection has already been established 
for diabetes mellitus, so it would constitute impermissible 
pyramiding to evaluate the same symptoms under both disabilities.  
See 38 C.F.R. § 4.14 (2010).  Therefore, because no examiner has 
reported any neurological symptoms or clinical findings that have 
been attributed to the lumbar spine disability, consideration of 
assignment of a separate rating based on neurological 
manifestations is not appropriate.  

Moreover, neither the Veteran nor any examiner has reported that 
he has had any incapacitating episodes.  Therefore, rating the 
disability on that basis is also not warranted.  

Therefore, the Board will consider rating the Veteran's lumbar 
spine disability based on limitation of motion under both the old 
and the revised rating criteria.  

The Veteran has been afforded two VA compensation examinations 
during the appeal period specifically to evaluate his service-
connected lumbar spine disability, in August 2004 and April 2010.  
Further, a VA examiner in August 2002 also reported clinical 
findings that are useful for rating the disability.  

The August 2002 examiner noted that "[t]here is a total problem 
with [the Veteran's] fatigability and weakness secondary to pain 
and overriding obesity."  The examiner indicated that there were 
flare-ups with activity in the lumbosacral area, but the Veteran 
used no supportive walking techniques.  On examination, the 
Veteran weighed 267 pounds and was 72 inches tall.  There was 
tenderness to palpation over the lumbosacral spine.  Anterior 
flexion of the lumbosacral spine was accomplished to 30 degrees 
without limitation due to severe pain.  Extension was possible to 
10 degrees, and lateral flexion was possible to 15 degrees in 
each direction.  The examiner stated that the Veteran had 
limitation of his activities secondary to arthritic pain 
throughout his body.  There were no abnormal neurological 
findings, and the examiner indicated that the recorded limitation 
of motion was primarily due to the Veteran's exogenous obesity.  

At the time of the August 2004 VA compensation examination, the 
Veteran's chief complaint was a constant aching in his low back.  
He stated that, on good days, the pain was at 8 on the pain scale 
and, on bad days, it was at 10.  His symptoms were worse if he 
walked more than 30 or 40 feet.  The Veteran reported that he 
experienced a sharp pain superimposed on the constant aching when 
he did any bending.  He was unable to drive more than 20 to 30 
minutes without stopping to change position.  He reported that he 
had flare-ups varying from two or three times a week to once 
every 7 to 10 days, lasting 10 to 20 minutes.  The Veteran 
reported that he was unable to perform his activities of daily 
living; his wife helped him with showering and put on his socks 
for him.  He used a back corset and a cane.  On examination, the 
Veteran was noted to walk with a cane with an antalgic gait.  He 
was able to flex his lumbar spine 40 degrees, but with pain 
beyond 30 degrees.  Extension was possible to 30 degrees, with 
pain throughout.  He was able to flex to the right to five 
degrees and to the left to 10 degrees.  Rotation was accomplished 
to 30 degrees in each direction.  Straight leg raise testing was 
positive at 10 degrees bilaterally.  There was no weakness, 
incoordination, fatigability, or further limitation of motion 
with repetitive testing.  Reflexes and muscle strength were 
normal bilaterally.  There was tenderness to palpation over T10 
to S1, but there was no muscle spasm or paravertebral muscle 
tenderness.  The examiner characterized the Veteran's lumbar 
spine spondylosis as of moderate severity.  

The Veteran reported to the April 2010 VA compensation examiner 
that no doctor had prescribed bed rest and that he had not been 
incapacitated during the previous 12 months.  The Veteran 
indicated that his wife assisted him with bathing and dressing 
due to limitations because of his "bad knees" and right hip 
pain.  He complained of constant pain in the midline of the 
lumbar spine which did not radiate.  There were no reported 
paresthesias, dysesthesias, weakness, fatigue, or loss of bowel 
or bladder function.  He did complain of pain and stiffness and 
an inability to flex far enough to put on his socks.  The Veteran 
denied any flares.  He indicated he avoided activities that 
aggravated his back, and denied using a brace.  He also stated 
that he had had no physical therapy or treatment for his back.  
The examiner confirmed that review of the medical record showed 
no treatment for the low back dating back to 1999.  On 
examination, the Veteran was in no distress.  His posture was 
upright, but his gait was shuffling, antalgic to the right, using 
a cane.  There was no spinal deformity.  The Veteran complained 
of some tenderness to palpation over the thoracolumbar junction, 
but there was no paravertebral muscle tenderness or spasm.  The 
Veteran could forward flex to 40 degrees, including after 
repeated testing.  The examiner noted, however, that the Veteran 
was observed to forward flex to greater than 70 degrees to reach 
his sandals while getting dressed and that he sat comfortably at 
80-90 degrees of flexion.  Extension was accomplished from 0-20 
degrees with complaints of discomfort.  Right and left lateral 
flexion was possible to 30 degrees, also with complaints of 
discomfort.  Lateral rotation was accomplished to 20 degrees in 
each direction, limited by flexibility, body habitus, and 
complaints of discomfort.  Straight leg raise testing was 
negative.  No abnormal neurological clinical findings were noted, 
although the Veteran had problem with balance.  The examiner 
noted that the Veteran was able to get on the examination table, 
and he could sit and rise from a chair without assistance.  There 
was no objective evidence of radiculopathy.  Finally, the 
examiner commented that there was no objective evidence of 
neurological involvement or of unfavorable ankylosis.  

Considering first the criteria that were in effect prior to 
September 26, 2003, the Board finds that the objective clinical 
findings do not demonstrate more than moderate limitation of 
motion of the lumbar spine throughout the appeal period.  While 
all three examiners recorded limitation of forward flexion to 30 
degrees by pain, none of the examiners characterized the overall 
functional impairment due to the lumbar spine disability as more 
than moderate.  Importantly, the August 2002 examiner indicated 
that the Veteran's limitation of motion was due primarily to his 
obesity.  And, significantly, the April 2010 examiner noted that 
the Veteran was able to forward flex comfortably to at least 70 
degrees - indicating not more than moderate limitation - while 
getting dressed.  The Board finds that the April 2010 examiner's 
notation was clearly intended to show that the Veteran's ability 
to move his thoracolumbar spine was not as limited as the 
measured range of motion findings indicated.  Therefore, the 
Board accords greater weight to the examiner's subjective 
assessment than to the measured findings.  Thus, the Board finds 
that the criteria for a 20 percent rating and no more under old 
Diagnostic Code 5292 are met throughout the appeal period, 
including prior to August 23, 2004.  

Turning next to the revised criteria, as discussed above, 
although all three examiners recorded limitation of forward 
flexion to 30 degrees by pain - a finding that on its face 
appears to meet the criteria for a 30 percent rating under the 
revised General Rating Formula - the Board finds that the 
examiners' comments indicate that the recorded 30 degrees of 
forward flexion does not represent a true measure of the 
limitation due to the service-connected lumbar spine disability, 
i.e., that the Veteran was able to flex his thoracolumbar spine 
to more than 30 degrees throughout the appeal period.  Therefore, 
the Board finds that the criteria for a rating greater than 20 
percent under the General Rating Formula are not met at any time 
during the appeal period.  

In summary, the Board concludes that the criteria for a 20 
percent rating for the Veteran's lumbar spine disability were met 
prior to August 23, 2004, under both the old and the revised 
rating criteria.  However, the schedular criteria have not been 
met for a rating greater than 20 percent for the disability at 
any time during the appeal period.  In this regard, the evidence 
developed during the appeal period does not suggest that the 
Veteran's lumbar spine limitation of motion related to his 
service-connected back disorder was severe in nature.  As noted 
above, while his flexion was limited to 30 degrees on examination 
in April 2010, the examiner commented that he was able to flex 
comfortably to 70 degrees while dressing.  Moreover, a great deal 
of his trouble with range of motion was related to his body 
habitus and not to his low back disability.  This does not 
suggest the presence of a severe degree of limitation.  Nor is 
there any indication that he has severe intervertebral disc 
syndrome; in fact, no neurologic symptoms related to his back 
have been identified.  Finally, there is no evidence that he 
displays favorable ankylosis of the entire thoracolumbar spine.  
Therefore, an evaluation in excess of 20 percent for any time 
during the appellate period is not justified.

The Board has also considered the possibility of a greater rating 
based on the overall functional impairment on use due to the 
disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran reported 
to the August 2004 examiner that he was unable to perform his 
activities of daily living, that his wife helped him with 
showering and put on his socks, he told the April 2010 examiner 
that those limitations were due to his non-service-connected 
"bad knees" and right hip pain, not to his lumbar spine 
disability.  Further, the examiners indicated that there was no 
additional limitation of motion on use due to pain, weakness, 
incoordination, or excess fatigability.  Finally, the April 2010 
examiner noted that, even after the repetitive testing during the 
examination, the Veteran was able to get dressed comfortably on 
his own.  Therefore, the Board finds that a rating greater than 
20 percent is also not warranted on this basis.  

Finally, the rating schedule represents as far as practicable, 
the average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 3.321(a), 
(b) (2010).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  

In a recent case, the United States Court of Appeals for Veterans 
Claims clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  

The Veteran's symptoms associated with his service-connected 
lumbar spine disability cause impairment in occupational and 
social functioning.  Such impairment is contemplated by the 
rating criteria.  The rating criteria reasonably describe the 
Veteran's disability.  Referral for consideration of 
extraschedular ratings is, therefore, not warranted.  



ORDER

A 20 percent rating for degenerative disc disease of the lumbar 
spine, prior to August 23, 2004, is granted, subject to the law 
and regulations governing the award of monetary benefits.  

A rating in excess of 20 percent for degenerative disc disease of 
the lumbar spine, beginning August 23, 2004, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


